     Case 4:19-cv-00212-MW-MAF Document 277 Filed 04/01/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


JAC’QUANN (ADMIRE)        )
HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )            Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
__________________________


 PLAINTIFFS' UNOPPOSED MOTION FOR LEAVE FOR JENNIFER M.
   PAINTER TO WITHDRAW AS CO-COUNSEL FOR PLAINTIFFS

      The undersigned co-counsel for Plaintiffs in this action, Jennifer M. Painter,

respectfully moves this Court under N.D. Local Rule 11.1(H) for an Order

permitting her to withdraw as an attorney for the named Plaintiffs and directing the

Clerk of the Court to delete her from receiving CM/ECF filings in the instant case.

In support of this motion, undersigned counsel states:

      1.    It has been a privilege to serve Plaintiffs and the putative class,

and to practice before this Court, in this matter. As of April 2, 2021, I will no

longer be employed at Florida Legal Services.

      2.    Plaintiffs will continue to be well represented in this case. Lead
      Case 4:19-cv-00212-MW-MAF Document 277 Filed 04/01/21 Page 2 of 2




counsel from Southern Poverty Law Center (Kelly Knapp) and co-counsel from

Florida Legal Services (Christopher Jones, Andrea Costello, and Aimee Lim), and

co-counsel with the Florida Justice Institute (Dante Trevesani, Laura Ferro, Sam

Thypin-Bermeo, Marcel Lilavois, and Kara Wallis) will remain counsel for

Plaintiffs and the putative class in this action.

       3.     Counsel for Plaintiffs provided all Plaintiffs with the required notice

under Local Rule 11.1(H)(2). Plaintiffs consent to the withdrawal.

       WHEREFORE, the undersigned counsel, Jennifer M. Painter, respectfully

requests that this Court enter an Order withdrawing her as counsel for the named

Plaintiffs and directing the Clerk of the Court to delete her from receiving CM/ECF

filings in this case.



Dated: March 31, 2021                    Respectfully Submitted,

                                         /s/ Jennifer M. Painter
                                         Jennifer Painter
                                         Fla. Bar No. 110966
                                         Florida Legal Services
                                         122 E. Colonial Drive, Suite 100
                                         Orlando, FL 32801
                                         Telephone: (407) 801-0332 (direct)
                                         Jennifer.Painter@floridalegal.org

                                         Attorney for Plaintiffs




                                            2
